Citation Nr: 0307338	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  98-03 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
February 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board remanded this matter to 
the RO for additional development in December 1999.  The case 
has now been returned for adjudication.

In the December 1999 Remand, the Board instructed the RO to 
issue a statement of the case on the issue of an increased 
evaluation for postoperative scar of the left ankle.  The RO 
issued the statement of the case in February 2000; however, 
the veteran did not file a timely appeal to this issue.  
Thus, the Board does not have jurisdiction over the issue.   
See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993); Hazan v. Gober, 10 Vet. App. 511(1997)


FINDINGS OF FACT

1.  The veteran's bilateral pes planus existed prior to her 
active military service.

2.  The veteran's bilateral pes planus did not increase in 
disability during service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her pes planus was aggravated 
during service and she has continued to experience foot pain 
since service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

The veteran has not alleged that she served in combat and the 
evidence of record does not indicate that she served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides that veterans 
shall be taken to have been in sound condition at the time 
they were examined, accepted, and enrolled in service, except 
as to defects, infirmities, or disorders noted at that time, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2002).  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby, 1 Vet. App. at 227. The regulation 
provides expressly that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports,"  38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions,"  Id. at 
(b)(1).

At the veteran's October 1991entrance examination, 
asymptomatic moderate pes planus of the feet was noted on 
evaluation of the feet.  Service medical records show 
complaints and diagnoses of chronic bilateral foot pain and 
pes planus during service.   At her December 1996 separation 
examination, bilateral pes planus was noted on evaluation of 
the feet.  Here, as the induction examination noted the 
bilateral pes planus, the veteran is not entitled to the 
presumption of soundness.  

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2002); Crowe v. Brown, 7 
Vet. App. 238 (1994).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation in service 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

At her November 1998 hearing, the veteran testified that she 
had not been treated for pes planus since her discharge.  VA 
and private medical records dated from November 1997 to 
December 1998 show no complaints, findings, treatment, or 
diagnoses of bilateral pes planus or flatfeet.

VA examination reports dated in December 1998 noted the 
veteran's complaints of bilateral foot pain.  The medical 
history indicated that the veteran had with a long history of 
bilateral flatfeet, which were relatively asymptomatic.  
Evaluation of the feet revealed mild pes planus.  At a 
November 2000 VA examination, the examiner noted that the 
veteran's medical records were reviewed.  X-rays revealed 
flattened arches with no bony abnormalities.  The impression 
was symptomatic bilateral pes planus.  The examiner stated 
that it was possible that this disability began in service, 
but there was no physical evidence to prove that.  Moreover, 
the examiner stated that pes planus alone without any 
structural bony changes in the feet does not cause chronic 
pain.  The examiner reported that as no definite bony 
abnormalities were found on examination, it was "extremely 
difficult" to say positively that the veteran's symptoms 
were due to active service.  In a November 2000 addendum, the 
examiner opined that it was "less likely than not that the 
veteran's disability began in service" and that pes planus 
did not worsen and was not aggravated by service.  
Consequently, the Board concludes that the presumption of 
aggravation does not attach in this case, as there is no 
evidence the pre-existing disability worsened in service.  
  
As noted above, the veteran contends that her bilateral pes 
planus disorder was aggravated during service.  However, it 
has not been shown that the veteran possesses the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).   The Board notes that although pes planus 
was diagnosed at service entry, during service, and at 
separation, the veteran did not seek treatment for pes planus 
following service.  Moreover, a physician, after reviewing 
the medical evidence in the claims file and examining the 
veteran, opined that the veteran's bilateral pes planus was 
not aggravated in service.  

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
support a finding that pes planus was aggravated during 
service.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  

In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate her claim by a January 2003 
letter and a February 2003 supplemental statement of the 
case.  Specifically, the veteran was told that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from her private physician regarding treatment for 
her claimed disabilities, or to provide a properly executed 
release so that VA could request the records for her.  The 
veteran was asked to advise VA if there were any other 
information or evidence she considered relevant to her claim 
so that VA could help her by getting that evidence.  The 
veteran did not respond.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, her VA and 
private clinical records, and VA examination reports.   

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish her claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for bilateral pes planus is denied.




	                        
____________________________________________
	M.G. MAZZUCCHELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

